Citation Nr: 0504936	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  99-06 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to increased rating for residuals of a right 
thigh injury, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The Board notes that the November 2004 RO decision denied 
entitlement to an earlier effective date for the grant of 
service connection for post-traumatic stress disorder (PTSD), 
continued the 50 percent evaluation for PTSD, and denied 
entitlement to individual unemployability.  The veteran has 
not perfected an appeal as to those issues.  Therefore they 
are not before the Board at this time.

The veteran testified at a hearing before a decision review 
officer in April 1999, and at a hearing before the 
undersigned Veterans Law Judge in June 2002.


FINDINGS OF FACT

The residuals of a right thigh injury are manifested by a 
complaint of pain, an old area of bone reaction on his femur 
halfway with extension of the knee to 0 degrees, flexion to 
110 degrees, and no significant impairment in range of motion 
of the hip.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a right 
thigh disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5255 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a March 1999 statement of 
the case, August 1999 and November 2004 supplemental 
statements of the case, and VCAA letters were sent in June 
2001, March 2003, July 2003, and February 2004.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The February 2004 
letter informed the veteran of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.  

The Board notes that the June 2001 letter was mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  In this regard, the Board notes 
the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

The service medical records reflect that the veteran 
sustained an injury to the right thigh in a truck accident in 
1943.  At that time a fragment of wood penetrated the right 
thigh.  He gradually recovered and was well until 1945 when 
he began experiencing weakness and pain in the right thigh.  
Has hospitalized in August 1945.  X-rays showed an irregular 
exostosis, moderately large arising from the periosteum of 
the middle third of the anterior surface of the right thigh.  
He received a disability discharge.

In November 1945 the veteran was granted service connection 
for deformity of the right thigh, with exostosis, irregular, 
arising from periasterm middle third, anterior surface right 
femur and pain, stiffness, and limitation of motion, at a 20 
percent rating.  

In April 1949, the RO decreased the veteran's rating for old 
injury right thigh with calcified sub-periosteal hematoma of 
the right femur, to 10 percent disabling.  The 10 percent 
rating remained in effect until the current claim.

A VA examination was conducted in March 1998.  The clinical 
history indicates that the veteran during World War II 
injured his right thigh, which resulted in a hematoma, which 
was eventually calcified.  The veteran noted that since that 
time, he experienced chronic persistent pain in the right 
thigh, which increased with any activity and at night, 
requiring pain medicine.  He complained that standing for a 
short time, or walking for about one city block, aggravated 
the pain to the point of requiring him to rest.  On 
examination, his gait was within normal limits.  

Examination of the right thigh revealed relative swelling 
compared to the left thigh.  The circumference of the right 
thigh was about 1-inch larger on the right side, about 5 
inches above the patella.  Palpation revealed a subcutaneous 
hump over the quadriceps muscle with mild tenderness.  
Examination of the hip joint, measured with a goniometer 
revealed abduction of 30 degrees on the right, associated 
with pain; adduction to 10 degrees on the right, with pain; 
flexion to 40 degrees, associated with pain; extension to 10 
degrees; internal rotation to 30 degrees with pain; and 
external rotation to 40 degrees, without pain.  X-ray showed 
a 1.5-cm lesion within the iliac bone on the left, with ill-
defined margins, and sclerotic.  Superior joint space 
narrowing was noted of the hips bilaterally.  AP and lateral 
views of the right femur demonstrated exostosis along the 
proximal femoral shaft anteriorly, most likely secondary to 
prior trauma.  No abnormal lesions were appreciated within 
the femur.  The impression was sclerotic 1.5-cm lesion, with 
ill-defined borders in the left iliac bone, differential 
considerations would include bone island, however, a 
metatastic or primary lesion could not be excluded.  The 
final diagnosis was right thigh pain, secondary to trauma in 
1943; right hip pain with decreased range-of-motion; space 
narrowing bilaterally; and right femur exostosis secondary to 
prior trauma.

In a May 1998 rating decision, the RO increased the veteran's 
rating to 20 percent disabling.  

At the April 1999 hearing before a Hearing Officer at the RO, 
the veteran testified in relevant part that he couldn't lay 
on his right side because of pain in his right thigh, and 
that he had muscle cramps at night.  

A January 2000 examination by a private physician indicates 
that the veteran had occasional nocturnal claudication of the 
right leg.  

At the June 2002 videoconference hearing before the 
undersigned Veterans Law Judge, the veteran testified that 
his right thigh was injured in a truck accident.  The veteran 
stated that he took Aleve and Tylenol for his pain, and that 
he had pain in his thigh when he walked.  He noted that he 
had not worn a cast recently.  He said that his knee would 
sometimes almost give way, and he had come close to falling.  
He stated that he could drive without problems, but did 
experience some discomfort in his thigh while driving.  He 
noted that sitting caused him some discomfort.  He indicated 
that he would limp or favor his right leg, and that the pain 
got worse as he walked.    

A December 2002 VA examination indicates that the veteran's 
claims folder was reviewed.  On examination, there was no 
episode of osteomyelitis.  The veteran had general symptoms 
of pain, and rated the pain as a 5 out of 10.  There was no 
specific weakness or stiffness.  The veteran stated that his 
feet would swell, but the examiner could not confirm that.  
There was no heat, redness, drainage, tenderness, edema, 
painful motion, weakness, or instability.  There were no 
flare-ups of his right thigh problem, nor any current active 
infection.  The veteran did not use medication, crutches, 
braces, a cane, or corrective shoes for his right thigh 
problem.  There were no constitutional symptoms associated 
with his right thigh.  The veteran noted that he was able to 
function relative to activities of daily living.  There was 
no deformity, angulation, false motion, or shortening.  There 
was no evidence of malunion or nonunion.  His gait was 
relatively normal.  The veteran walked somewhat slowly, but 
the examiner could not detect a specific limp on the right 
side.  He walked on tiptoe with difficulty with his right 
leg, but walked on his heels without difficulty.

Range of motion of the right knee was extension to 0 degrees, 
flexion to 110 degrees, right side 0 to 135 degrees.  He had 
good stability in both planes in the knees.  There was no 
fusion on any knee.  He had minimal bone on bone crepitus 
that was not painful to an equal extent on both knees.  Range 
of motion of the hips was free in both hips, and equal.  
There was no flexion contracture in any hip, including the 
right hip.  There was no ankylosis.  X-rays of the right 
femur showed an old area of bone reaction on his femur 
halfway down the leg, which was mature in the sense that the 
outline of the bone was quite sharp and appeared to be of the 
same consistency and density of the cortex.  

The examiner stated that there was no reason to believe that 
the veteran's service-connected injury had been aggravated, 
or that that the disability had increased relative to the 
right thigh injury.  The examiner noted that the veteran 
complained of some vague discomfort in the left buttock, and 
the examiner stated that it was as likely as not that the 
symptom was not connected with his right thigh injury. 

A December 2002 VA treatment record indicates that the 
veteran stated that he had occasional pain in his femur.  On 
examination, there was no edema in his extremities, he had 
pulses in his feet, and no femoral bruits.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

The RO has assigned a 20 percent rating for the veteran's 
residuals of a right thigh injury in accordance with the 
criteria set forth in the Schedule for Rating Disabilities.  
38 C.F.R. § 4.97, Diagnostic Code (DC) 5255.  Under this 
regulatory provision, malunion of the femur with slight knee 
or hip disability warrants a 10 percent evaluation.  Malunion 
of the femur with moderate knee or hip disability warrants a 
20 percent evaluation.  Malunion of the femur with marked 
knee or hip disability warrants a 30 percent evaluation.  
Fracture of surgical neck of the femur, with false joint or 
fracture of the shaft or anatomical neck of the femur with 
nonunion, without loose motion, weight bearing preserved with 
aid of brace warrants a 60 percent evaluation.  Fracture of 
the shaft or anatomical neck of the femur with nonunion, with 
loose motion, (spiral or oblique fracture) warrants an 80 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

Diagnostic Code 5251 provides for the evaluation of 
limitation of extension of the thigh.  A 10 percent rating is 
warranted for extension limited to 5 degrees.  There is no 
higher disability evaluation under DC 5251.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5251.

Under DC 5252, a noncompensable disability evaluation is 
assigned for flexion of the thigh greater than 45 degrees, 
and a 10 percent disability evaluation is assigned for 
flexion of the thigh limited to 45 degrees.  For the next 
higher 20 percent disability evaluation, there must be 
limitation of flexion to 30 degrees.  For a 30 percent 
evaluation, there must be limitation of flexion to 20 
degrees.  38 C.F.R. § 4.71a, DC 5252.

Pursuant to DC 5253, a noncompensable evaluation is warranted 
for limitation of rotation of the thigh, with ability to toe-
out more than 15 degrees, and a 10 percent disability 
evaluation is assigned for limitation of rotation, with an 
inability to toe-out in excess of 15 degrees.  A 10 percent 
disability evaluation is also assigned where there is 
limitation of adduction such that one cannot cross their 
legs.  A 20 percent disability evaluation is warranted for 
limitation of abduction, where motion is lost beyond 10 
degrees.  There is no higher disability evaluation under DC 
5253. 38 C.F.R. § 4.71a, DC 5253. 

38 C.F.R. § 4.71a, Plate II (2004), shows that normal flexion 
of the hip is to 125 degrees and that normal abduction of the 
hip is to 45 degrees.

Limitation of flexion of the knee will be rated as follows: 
Flexion limited to 15 degrees is 30 percent. Flexion limited 
at 30 degrees is 20 percent. Flexion limited to 45 degrees is 
10 percent. Flexion greater than 45 degrees is non-
compensable. 38 C.F.R. Part 4, Diagnostic Code 5260.

Limitation of extension of the knee will be rated as follows: 
Extension limited to 45 degrees is 50 percent. Extension 
limited to 30 degrees is 40 percent. Extension limited to 20 
degrees is 30 percent. Extension limited to 15 degrees is 20 
percent. Extension limited to 10 degrees is 10 percent. 
Extension limited to 5 degrees is no percent.  38 C.F.R. Part 
4, Diagnostic Code 5261.

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must also be considered, and the examination upon 
which a rating decision is based must adequately portray the 
extent of the functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable. Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability. DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The December 2002 VA examination showed that the veteran had 
general symptoms of pain rated 5 out of a possible 10.  The 
evaluation showed that flexion was limited to 110 degrees.  A 
higher rating requires flexion limited to 30 degrees.  
Additionally extension was normal and the knee was relative 
stable.  Furthermore the range of motion of the right hip was 
normal when compared to the left hip.  There was no non-union 
or malunion.  There was no heat, redness, drainage, 
tenderness, edema, painful motion, weakness, or instability 
reported.  The current evidence does not establish that a 
rating in excess of 20 percent is warranted.  

The Board has considered the degree of functional impairment 
caused by the pain.  In this regard, the recent examination 
indicated that there were no flare-ups of his right thigh 
problem.  His gait was relatively normal and as previously 
discussed there was no significant impairment in range of 
motion of the involved joints.  Also the veteran noted that 
he was able to function relative to activities of daily 
living.  Accordingly, the Board finds that the functional 
impairment caused by the pain as set forth in the Deluca case 
is contemplated in the current 20 percent rating.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to increased rating for residuals of a right 
thigh injury is denied.




	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


